Citation Nr: 0637346	
Decision Date: 12/04/06    Archive Date: 12/12/06

DOCKET NO.  99-20 042	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder.  

2.  Entitlement to service connection for a skin disability.  


REPRESENTATION

Appellant represented by:	Michael R. Viterna, Attorney


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The veteran served on active duty from October 1968 to June 
1990.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1999 rating decision of the 
Indianapolis, IN, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied the veteran entitlement 
to service connection for post-traumatic stress disorder.  
The veteran subsequently initiated and perfected an appeal of 
this determination.  

During the course of this appeal, the veteran has relocated, 
and his claim is now managed by the Cleveland, OH, VA RO.  
This RO also denied the veteran entitlement to service 
connection for a skin disorder, claimed as cystic acne.  The 
veteran likewise subsequently initiated and perfected an 
appeal of this determination, and it was merged with the 
above issue, already pending on appeal.  

The veteran had previously requested a video conference 
hearing before a member of the Board.  However, in August 
2006, he withdrew his hearing request prior to any such 
hearing being held.  See 38 C.F.R. § 20.704(e) (2006).  


FINDINGS OF FACT

1.  The veteran has presented competent evidence of a current 
diagnosis of PTSD based on a verified in-service stressor.  

2.  Competent evidence of a current skin disability resulting 
from a disease or injury incurred or aggravated during 
military service has not been presented.  


CONCLUSION OF LAW

1.  Post-traumatic stress disorder was incurred during 
military service, and service connection for such a 
disability is thus warranted.  38 U.S.C.A. §§ 1110, 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.159, 
3.303, 3.304(f) (2006).  

2.  A skin disability was not incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1101, 5103, 5103A, 
5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.3159, 3.303, 
3.304 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

With respect to the claimant's claims, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.

Prior to the initial adjudication of the claimant's claims, a 
letter dated in December 2001 fully satisfied the duty to 
notify provisions.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b)(1) (2006); Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  The claimant was aware that it 
was ultimately the claimant's responsibility to give VA any 
evidence pertaining to the claim.  The December 2001 letter, 
as well as subsequent VA documents, told the claimant to 
provide any relevant evidence in the claimant's possession.  
See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II).  

The claimant's service medical records, VA medical treatment 
records, and identified private medical records have been 
obtained, to the extent available.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159 (2006).  There is no indication in 
the record that any additional evidence, relevant to the 
issue decided herein, is available and not part of the claims 
file.  The records obtained satisfy 38 C.F.R. § 3.326.  As 
there is no indication that any failure on the part of VA to 
provide additional notice of assistance reasonably affects 
the outcome of this case, the Board finds that such failure 
is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  Additionally, since the Board 
has concluded that the preponderance of the evidence is 
against the claim of service connection for a skin 
disability, any questions as to the appropriate disability 
rating or effective date to be assigned are rendered moot, 
and no further notice is needed.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Regarding the Board's 
award of service connection for PTSD resulting herein, the 
veteran retains the right to appeal any effective date and/or 
initial rating assigned by the RO following the Board's 
actions.  

I. Service connection - Post-traumatic stress disorder

The veteran seeks service connection for post-traumatic 
stress disorder (PTSD).  Service connection may be awarded 
for a current disability arising from a disease or injury 
incurred in or aggravated by active military service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 
(2006).  As with any claim, when there is an approximate 
balance of positive and negative evidence regarding any 
matter material to the claim, the claimant shall be given the 
benefit of the doubt.  38 U.S.C.A. § 5107 (West 2002).  

Service connection for PTSD requires medical evidence 
establishing a diagnosis of the disorder, credible supporting 
evidence that the claimed in-service stressor(s) actually 
occurred, and a link, established by medical evidence, 
between current symptomatology and the claimed in-service 
stressor.  38 C.F.R. § 3.304(f) (2006).  

The evidence necessary to establish the occurrence of a 
recognizable stressor during service to support a PTSD 
diagnosis will vary depending upon whether the veteran 
engaged in "combat with the enemy."  See 38 U.S.C.A. 
§ 1154(b) (West 2002); 38 C.F.R. § 3.304(f) (2006); Zarycki 
v. Brown, 6 Vet. App. 91, 98 (1993).  Participation in combat 
requires that the veteran have personally participated in 
events constituting an actual fight or encounter with a 
military foe or hostile unit or instrumentality.  See 
VAOPGCPREC 12-99 (October 18, 1999).  If the VA determines 
the veteran engaged in combat with the enemy and his alleged 
stressor is combat-related, then his lay testimony or written 
statement is accepted as conclusive evidence of the 
stressor's occurrence and no further development or 
corroborative evidence is required - provided that such 
testimony is found to be "satisfactory," i.e., credible and 
"consistent with circumstances, conditions or hardships of 
service."  See 38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. 
§ 3.304(f) (2006); Zarycki, 6 Vet. App. at 98.  

If, however, the VA determines either that the veteran did 
not engage in combat with the enemy or that he did engage in 
combat, but that the alleged stressor is not combat related, 
then his lay testimony, in and of itself, is not sufficient 
to establish the occurrence of the alleged stressor.  
Instead, the record must contain evidence that corroborates 
his testimony or statements.  Id.   Service department 
records must support, and not contradict, the claimant's 
testimony regarding noncombat stressors.  Doran v. Brown, 6 
Vet. App. 283 (1994); see also, Fossie v. West, 12 Vet. 
App. 1, 6 (1998) (wherein the Court stated, "If the veteran 
engaged in combat, his lay testimony regarding stressors will 
be accepted as conclusive evidence of the presence of in-
service stressors").  If, however, the veteran was not 
engaged in combat, he must introduce corroborative evidence 
of his claimed in-service stressors.  

As an initial matter, the Board notes the veteran has 
presented numerous diagnoses of PTSD.  He was first diagnosed 
with PTSD by VA in the mid-1990's, and has been diagnosed 
with the same on several subsequent occasions, most recently 
in May 2006.  The veteran has also been diagnosed with, and 
awarded service connection for, generalized anxiety disorder.  
While at least one VA examiner has stated the veteran does 
not meet the diagnostic criteria for PTSD, the preponderance 
of the evidence suggests such a diagnosis is warranted.  
Thus, a current diagnosis of PTSD is accepted by the Board.  

Next, the Board must consider whether the veteran has 
presented evidence of an in-service stressor event subject to 
verification.  In his statements to VA, the veteran has 
recounted several stressful events experienced during his 22-
year military service career.  Among these are having 
witnessed several fatal crashes of B-52 bombers returning 
from air missions over Vietnam.  He stated these events 
occurred while serving at U-Tapao Airfield, Thailand, between 
1972-73.  Service personnel records confirm the veteran's 
presence at that air base between approximately the summer of 
1972 and the summer of 1973.  Additionally, an informational 
request to the U.S. Armed Services Center for Research of 
Unit Records resulted in confirmation that in December 1972, 
a heavily-damaged B-52 returning from a bombing mission 
crashed during an emergency landing at U-Tapao Airfield.  Of 
the crew, 4 died and 1 was severely injured.  

Based on this conformational record of at least one fatal 
crash at U-Tapao Airfield during the veteran's service in 
Thailand, the Board finds the veteran's alleged stressor to 
be verified by sufficient collaborating evidence.  According 
to U.S. Court of Appeals for Veterans Claims, the veteran 
need not submit evidence of personal participation in 
stressful events; he need only submit, or point the VA to, 
"independent evidence of the occurrence of a stressful 
event, [which] . . . implies his personal exposure."  
Pentecost v. Principi, 16 Vet. App. 124, 128-29 (2002).  In 
the present case, such a burden has been met.  

As noted above, the veteran has been diagnosed with PTSD, 
based on his reported in-service stressor events, by 
competent medical experts.  Therefore, in light of 
38 U.S.C.A. § 5107, service connection for PTSD is warranted.  

II. Service connection - Skin disorder

The veteran seeks service connection for a skin disorder, 
claimed as cystic acne.  Service connection may be awarded 
for a current disability arising from a disease or injury 
incurred in or aggravated by active military service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 
(2006).  As with any claim, when there is an approximate 
balance of positive and negative evidence regarding any 
matter material to the claim, the claimant shall be given the 
benefit of the doubt.  38 U.S.C.A. § 5107 (West 2002).  

At the time the veteran entered active military service, he 
was without abnormalities of the skin, according to his 
August 1968 service entrance medical examination.  In June 
1970, he was seen for a rash in the beard area.  He stated 
the rash developed approximately a week ago, when he switched 
to a new brand of shaving lotion.  Tinea barbae was ruled 
out, and he was told to discontinue that brand of shaving 
cream.  In November 1978, he sought treatment for an 
intermittent history of furuncles along the periphery of the 
axillary region.  Medicated cream was afforded him.  Next, in 
July 1979, the veteran again sought treatment for a rash of 
the beard area.  Pseudofolliculitis barbae was diagnosed, and 
he was given medicated cream and a one month shaving waiver.  
On follow-up in September 1979, no areas of 
pseudofolliculitis barbae were observed.  Thereafter, 
veteran's service medical records are negative for any 
diagnosis of or treatment for a skin disability.  Periodic 
medical examinations performed in February 1977, December 
1978, April 1982, January 1984, and January 1988 are also all 
negative for any dermatological abnormalities on those 
occasions.  

Subsequent to service, the veteran has sought VA medical 
treatment for a variety of disabilities.  When he was 
initially afforded VA general medical examination in January 
1991, he did not report a skin disorder at that time, and 
none was noted in the examination report.  In December 1997, 
he was observed to have raised papular lesions across his 
upper and mid-chest, with prior drainage, according to his 
report.  Folliculitis was diagnosed, and medicated lotion was 
prescribed.  In August 2000, a pustular rash was again noted 
on the veteran's chest.  He stated his rash came and went, 
but has been present since service in Vietnam.  He suspected 
it was the result of Agent Orange exposure.  Cystic acne was 
diagnosed and a medicated lotion was again recommended.  More 
recently, Social Security Administration records also 
confirmed a current diagnosis of dermatitis; however, there 
is no indication in these records of the onset of such a 
disability during the veteran's military service period.  

After considering the totality of the record, the Board finds 
the preponderance of the evidence to be against the veteran's 
claim for service connection for a skin disorder, claimed as 
cystic acne.  Although the veteran was treated on several 
occasions for a skin disability in service, those incidents 
appear to have been acute and transitory.  He was last seen 
in service in July 1979 for pseudofolliculitis barbae, which 
was shown to have resolved by September of that same year.  
Thereafter, the veteran's service medical records are silent 
for any finding of a skin disability up to his service 
separation in 1990.  When he was initially examined post-
service by VA in January 1991, he did not report a skin 
disorder, and none was noted in the examination report.  

A post-service skin disability, diagnosed as folliculitis, 
was not diagnosed following service until December 1997, 7 
years after service separation and 18 years after his last 
reported incident of a skin disorder.  While the veteran 
claimed in August 2000 that his pustular rash of the chest 
had existed since service in Vietnam, such a report is not 
established in the record.  Additionally, the Board notes the 
veteran was not stationed in Vietnam, according to his 
service personnel records, but Thailand, and is therefore not 
presumed to have been exposed to Agent Orange.  See 38 C.F.R. 
§ 3.307(a) (2006).  Finally, no medical expert has otherwise 
suggested a nexus between any skin disorder diagnosed in 
service, and his current diagnoses of dermatitis and cystic 
acne.  In the absence of such evidence, service connection 
for a skin disorder must be denied.  

The veteran has himself suggested he has a current skin 
disorder first incurred during military service.  However, as 
a layperson, he is not capable of making medical conclusions, 
thus, his statements regarding causation are not competent 
evidence.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  

Finally, the Board notes that no medical examination has been 
conducted or medical opinion obtained with respect to the 
veteran's service connection claim for a skin disability.  
However, the Board finds that the record, which does not 
reflect competent evidence showing a nexus between service 
and the disorder at issue, warrants the conclusion that a 
remand for an examination and/or opinion is not necessary to 
decide the claim.  See 38 C.F.R. § 3.159(c)(4) (2006).  As 
service and post-service medical records provide no basis to 
grant this claim,  the Board finds no basis for a VA 
examination or medical opinion to be obtained.  

Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in 
disability compensation (service connection) claims, the VA 
must provide a VA medical examination when there is (1) 
competent evidence of a current disability or persistent or 
recurrent symptoms of a disability, and (2) evidence 
establishing that an event, injury, or disease occurred in 
service or establishing certain diseases manifesting during 
an applicable presumptive period for which the claimant 
qualifies, and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the veteran's service or with another 
service-connected disability, but (4) insufficient competent 
medical evidence on file for the VA to make a decision on the 
claim.  Simply stated, the standards of  McLendon are not met 
in this case.  

In conclusion, the preponderance of the evidence is against 
the veteran's claim for service connection for a skin 
disability, as evidence of the onset of a current disorder 
during military service has not been submitted.  As a 
preponderance of the evidence is against the award of service 
connection, the benefit of the doubt doctrine is not 
applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) 
(West 2002); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 
2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).  


ORDER

Entitlement to service connection for PTSD is granted.  

Entitlement to service connection for a skin disorder, 
claimed as cystic acne, is denied.  




____________________________________________
J. A. MARKEY
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


